Citation Nr: 1732032	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to restoration of a 10 percent initial evaluation for right ankle sprain.  

2.  Entitlement to restoration of a 10 percent initial evaluation for left ankle sprain.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right ankle sprain.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left ankle sprain.  

5.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches since May 3, 2013.  

6.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain since May 3, 2013.  

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2008 through January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The May 2012 rating decision awarded service connection for right and left ankle sprains and tension headaches, among other disabilities.  While the Veteran did not appeal that rating decision, he did file a new service-connection claim for his left hip in March 2013.  That March 2013 statement also included increased-evaluation claims for his ankle sprains and tension headaches, as well as a claim for TDIU.  In the June 2013 rating decision, the RO, inter alia, granted service connection for the Veteran's left hip strain with a staged initial evaluation, increased the noncompensable evaluation for tension headaches to 30 percent, reduced the 10 percent evaluations for each ankle sprain to noncompensable evaluations, and denied TDIU.    

Although the RO indicated the claim stemmed only from the June 2013 rating decision, the Board notes that the Veteran's examinations in connection with his March 2013 increased-evaluation claims took place in May 2013, within one year of the May 2012 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the May 2012 rating decision did not become final as to those initial-rating issues decided within.  Accordingly, the initial evaluation claims on appeal for the Veteran's ankle sprains and tension headaches  stem from that May 2012 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

This case was previously before the Board in September 2014 and May 2015.  The May 2015 Board decision granted an earlier effective date to January 28, 2012, for the Veteran's initial 10-percent  rating for left hip strain and an initial 30 percent evaluation for tension headaches.  The May 2015 decision also remanded the initial evaluation claims for left hip strain and tension headaches from May 3, 2013.  The May 2015 decision further remanded the issues of an initial evaluation for ankle sprains and TDIU.  The case has since been returned to the Board.  

Regarding the characterization of the issues on appeal involving the Veteran's ankles, the Board notes that the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that the Board "incorrectly phrased the issue in terms of whether Veteran was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of Veteran's rating from 100% to 10% was proper"); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  In this case, however, the reduction actually stems from a May 2013 VA examination conducted in connection with March 2013 initial  evaluation claims.  

Moreover, following the RO's June 2013 rating decision, the Veteran's July 2013 NOD clearly communicated his intent to appeal the reduction by indicating that he seeks a 10 percent evaluation for each ankle, the rating he had been receiving prior to the reduction effectuated in the June 2013 rating decision.  Yet the RO's August 2013 statement of the case (SOC), responding to the July 2013 NOD, restated the Agency of Original Jurisdiction's (AOJ's) determination with regard to increased evaluations.  Following that August 2013 SOC, the Veteran timely perfected an appeal for increased evaluations using a September 2013 VA Form 9 and the AOJ responded with a September 2014 supplemental SOC (SSOC) again addressing increased evaluations.  Under these circumstances, and considering the Board's decision below to restore the 10-percent ratings, the issues are phrased to include both the reductions and initial-evaluation claims involving the ankles.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue)


The issues of  initial evaluations for tension headaches and a left hip strain, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a May 2012 rating decision, the RO granted service connection for right and left ankle sprains, assessing a 10 percent initial evaluation for each ankle effective January 28, 2012.

2.  In a June 2013 rating decision, the RO implemented a reduction from 10 percent evaluations for right and left ankle sprains to noncompensable evaluations, effective May 3, 2013.  

3.  The June 2013 reduction did not reduce the Veteran's overall level of compensation, and the 10 percent evaluations for right and left ankle sprains had not been in effect for more than five years.  

3.  The evidence of record does not show a permanent improvement in the service-connected right and left ankle sprains.  

4.  Throughout the appeal period, the Veteran's right and left ankle sprains have been manifested by pain, painful motion, and swelling; but have not been manifested by ankylosis, marked limitation of motion, subastragalar or tarsal joint ankylosis, malunion of the os calcis or astragalus, an astragalectomy, or degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10-percent rating for right ankle sprain, effective May 3, 2013, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).  

2.  The criteria for restoration of a 10-percent rating for left ankle sprain, effective May 3, 2013, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).  

3.  The criteria for an initial evaluation in excess of 10 percent for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274 (2016).

4.  The criteria for an initial evaluation in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein with regard to the restoration of the compensable evaluation for the Veteran's ankles, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required for those issues at this time.

However, with regard to the Veteran's initial-ratings claims for service-connected right and left ankle sprains, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Nevertheless, the RO did provide the Veteran with notice addressing the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence in April 2013 following his March 2013 increased-evaluation claim.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied as to the issue of increased initial evaluations for right and left ankle sprains.  

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  For his part, the Veteran submitted personal statements and arguments from his representative.  The Veteran has never identified any available private treatment records; and, as will be discussed below, the AOJ obtained the most recent Hampton VA Medical Center (VAMC) treatment records on remand.  Therefore, the Board finds that the Veteran has not adequately identified any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran attended VA examinations in February 2012, May 2013, and December 2016 regarding his service-connected ankle sprains.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board remanded this case in May 2015 to seek a more current VA examination, as will be discussed below, the examination request ultimately sought to address the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016) with specific questions.  

In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  In particular, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive ranges of motion, as well as with weight-bearing and nonweight-bearing.  Necessarily, the February 2012 and May 2013 VA examinations did not address these additional requirements, but the December 2016 VA examination could have.  However, at that examination, the Veteran refused to move his ankles actively for range of motion testing.  

A Veteran's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a Veteran is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655 (a)).  In other words, Veterans who fails to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.   

Under 38 C.F.R. § 3.655 (b), when a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  As discussed above, the claim for increased-evaluation of right and left ankles sprains stems from the initial May 2012 rating decision granting service connection under 38 C.F.R. § 3.156(b).  Therefore, it falls within the "original compensation claim" language and will be decided based on the evidence of record.  Turk v. Peake, 21 Vet. App. 565, 570 (2008) (a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655 (b)).  Accordingly, despite the shortcomings of the VA examinations of record, the Board must adjudicate based on the evidence of record.  

The Board also finds that the AOJ has complied with the Board's May 2015 remand directives.  The remand directives sought updated VA treatment records and more recent VA examinations.  The Veteran attended a December 2016 VA examination for his ankles as discussed above, and the AOJ associated the most recent VA treatment records with the electronic claims file in September 2015 and March 2017.  Although the December 2016 VA examination report fell short of addressing the additional requirements regarding range of motion testing outlined in Correia, the Board considers the December 2016 examination report to be in substantial compliance with the May 2015 remand directives.  Notably, the AOJ scheduled this examination pursuant to those remand directives in an attempt to obtain more recent information regarding the current severity of the disability created by the Veteran's service-connected right and left ankle sprains.  Given the difficulties in scheduling that examination, and the Veteran's failure to participate in all aspects of that examination, the AOJ has done all that is possible to obtain an adequate VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  In March 2017, the AOJ readjudicated the claims prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC and SSOCs, which informed him of the laws and regulations relevant to his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Restoration of the 20 Percent Evaluation for Bilateral Ankle Sprains

The RO originally granted the Veteran service connection for the residual impairment of each ankle from in-service sprains in a May 2012 rating decision, assessing a 10 percent evaluation effective January 28, 2012, the day following his separation from service.  Rather than appealing this initial evaluation, the Veteran filed a March 2013 claim for increased evaluations.  However, the RO reduced the 10 percent evaluations for each ankle to noncompensable evaluations in the June 2013 rating decision on appeal effective May 3, 2013 (the date of the most recent VA examination), on the basis that the examination report showed definitive improvement.

Generally, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2016).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the United States Court of Appeals for the Federal Circuit held that the 60-day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105) is not required if the overall disability was not reduced.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91.  In this case, the June 2013 rating decision implementing the rating reduction did not reduce the Veteran's overall level of compensation.  The Veteran was in receipt of a combined disability rating of 40 percent prior to the June 2013 rating decision and a combined disability rating of 50 percent thereafter, due to the grant of service connection for a left hip strain and increased evaluation for tension headaches.  Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) are inapplicable.

While the procedural protections of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a).  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 10 percent evaluation for right and left ankle sprains was in effect for less than five years, from January 28, 2012 through May 3, 2013.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability, and whether examination reports reflecting change are based upon thorough examinations.  Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  

Thus, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) ("[t]hese requirements for evaluation of the complete medical history of the Veteran's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also 38 C.F.R. §§ 4.2, 4.10.

Based on the results of the May 2013 VA examination, the RO reduced the disability ratings for right and left ankle sprains from 10 percent to noncompensable in the June 2013 rating decision on appeal.  The RO assessed that the May 2013 VA examination report reflected definitive improvement in the severity of the right and left ankle sprains, and considered these conditions diagnosed disabilities without compensable symptoms.  The RO found no painful or limited motion to merit a compensable evaluation for either ankle.  The RO further found no malunion of the os calcis or astragalus, and no astragalectomy.  

The Veteran's service-connected right and left ankle sprains have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The May 2013 VA examiner found no limitation of either plantar flexion or dorsiflexion in either ankle, and no ankylosis in either ankle.  The examiner further noted the lack of any ankle surgery in the Veteran's medical history.  Yet the examiner did not provide any information as to whether the Veteran has malunion of the os calcis or astragalus in either ankle.  Without such information, the Board cannot consider a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5373.  The examination was therefore inadequate to use in considering the application of alternative diagnostic codes.  See Schafrath, 1 Vet. App. 589.  In short, the examiner failed to provide findings that can be applied to the Schedule for Rating Disabilities.  

As discussed above, this examination further failed to measure the Veteran's range of motion upon weight bearing, and under both active and passive conditions.  Correia, 28 Vet. App. 158.  

Affording the Veteran a VA examination in May 2013 without addressing the diagnostic criteria necessary to evaluate the disability according to the Schedule for Rating Disabilities, in addition to recording the Veteran's range of motion without measuring that range upon weight bearing and under both active and passive conditions renders that examination inadequate.  Therefore, the reduction based on that examination is improper.  

The Board emphasizes that in determining whether a reduction was proper, the focus must remain upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Remanding to obtain an adequate examination would be to consider evidence beyond that which was available to the RO at the time the rating was effectuated.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

Normally, remanding for an adequate examination would be an appropriate remedy.  However, where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

An Initial Evaluation in Excess of 10 Percent for Service-Connected Right and Left Ankle Sprains

The Veteran seeks an increased initial evaluation for right and left ankle sprains.  As discussed above, the RO granted service connection in a May 2012 rating decision, assessing a 10-percent initial evaluation for each ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  At the February 2012 VA examination, the Veteran described his experiences with pain on movement in his ankles.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence does not support a higher initial evaluation for right and left ankle sprains.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
As stated above, the Veteran's ankles are each currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5270, a 20-percent rating is assigned when there is ankylosis of the ankle joint in plantar flexion of less than 30 degrees.  A 30-percent rating is assigned when there is ankylosis of the ankle joint in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero and ten degrees.  A 40-percent rating is assigned when there is ankylosis of the ankle joint in plantar flexion of more than 40 degrees; or in dorsiflexion of more than ten degrees; or with abduction, adduction, inversion, or eversion deformity.  

Under Diagnostic Code 5272, a 10-percent rating is assigned where there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and a maximum 20 percent rating is warranted where there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  

Under Diagnostic Code 5273, a 10-percent rating is assigned for malunion of the os calcis or astragalus with moderate deformity, and a maximum 20-percent rating is assigned for malunion of the os calcis or astragalus with marked deformity.  

Under Diagnostic Code 5274, a 20-percent rating is assigned for astragalectomy.  

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Code 5271 (limitation of motion of the ankle), and the Veteran's ankles are already evaluated under this Diagnostic Code.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10-percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20-percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10-percent evaluation, but no higher, for sprains in each ankle throughout the appellate period.  

At the February 2012 examination, the examiner recorded the Veteran's report of flare-ups affecting his ability to walk and run.  The Veteran specified that his service-connected ankle sprains have a functional impact on his ability to work through pain with prolonged standing or walking.  The examiner measured a range of motion from zero to 40 degrees on plantar flexion in each ankle, and from zero to 20 degrees of dorsiflexion in each ankle, without any change in these ranges of motion on repetition.  The examiner noted pain on motion in both plantar flexion and dorsiflexion in the right ankle, but only in plantar flexion in the left ankle.  The examiner also noted functional impairment in each ankle due to less movement than normal and pain on movement.  However, the examiner documented full muscle strength in both ankles, and the lack of any ankylosis in either ankle.  The examination report further reflects the lack of any astragalectomy in the Veteran's medical history, and the current lack of malunion of either the os calcis or astragalus in either ankle.  

At the May 2013 VA examination, the Veteran reported flare-ups involving daily pain and swelling in both ankles for several hours.  He specified that this pain is aggravated when he walks for long periods of time and when cold air hits his ankles.  However, the Veteran denied taking any medication for this condition.  The examiner measured a range of motion from zero to 45 degrees on plantar flexion in each ankle, and from zero to 20 degrees of dorsiflexion in each ankle, without objective evidence of pain in any of these ranges of motion or any change in any of the these ranges of motion on repetition.  The examiner found no functional loss or functional impairment in either ankle, or no functional impact on the Veteran's ability to work.  The examiner also documented full muscle strength in both ankles, and the lack of any ankylosis in either ankle.  The examination report further reflects the lack of any astragalectomy in the Veteran's medical history.  As discussed above, the examination report does not address any possible malunion of either the os calcis or astragalus in either ankle.  

At the December 2016 VA examination, the Veteran reported the lack of any treatment since 2012, and repeated that he has daily flare-ups involving constant pain and swelling.  The Veteran further described pain on movement.  As discussed above, the examiner was instructed to address the Court's holding in Correia, 28 Vet. App. at 168-171, but the Veteran refused to move his ankles actively.  Upon passive range of motion, the examiner measured 40 degrees of plantar flexion and 15 degrees of dorsiflexion in each ankle.  The examiner found objective evidence of pain on weight bearing in both ankles, but found no additional limitation of motion on repetition in either ankle.  The examiner considered the Veteran's ability during flare-up not to be limited by pain, weakness, fatigability, or incoordination.  The examiner recorded full muscle strength in both ankles, and the lack of ankylosis in either ankle.  The examiner noted the lack of any astragalectomy in the Veteran's medical history, and the lack of malunion of either the os calcis or astragalus in either ankle.  

Again, a normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.  In February 2012, his plantar flexion was 40 degrees rather than 45 degrees in each ankle.  In May 2013, his range of motion was normal, with 45 degrees of plantar flexion and 20 degrees of dorsiflexion in each ankle.  In December 2016, his dorsiflexion was limited to 15 degrees rather than 20 degrees in each ankle.  As the Veteran's range of motion in any range of motion has never been limited by more than 5 degrees, this limitation must be considered moderate rather than marked.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Codes 5271. 

While the May 2013 VA examiner found no objective evidence of painful motion, the Veteran reported bilateral ankle pain in April 2013 to his healthcare providers at the Hampton VAMC.  Additionally, the Board notes the February 2012 examiner's objective report of pain on motion in each ankle and the December 2016 examiner's objective report of pain on weight bearing.  Importantly, the Veteran is competent to report symptoms observable to a layperson, such as pain.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009).  As such, resolving all doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent is warranted for both right and left ankle sprains throughout the appeal period based on painful motion that does not consistently result in compensable limitation of motion.  See 38 C.F.R. § 4.59; See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has considered whether the Veteran is entitled to a higher or separate evaluation at any point during the appellate period, under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has any ankylosis, has malunion of the os calcis or astragalus, or has had an astragalectomy, he is not entitled to higher evaluations under Diagnostic Codes 5270, 5272, 5273, or 5274.  The Veteran also does not have a diagnosis of degenerative arthritis, as the X-rays taken at each VA examination were normal.  There is simply no evidence of such manifestations, and the Veteran has never reported such manifestations in his lay statements.  As noted above, none of these examinations individually addresses the diagnostic criteria necessary to evaluate the disability according to the Schedule for Rating Disabilities.  However, taken together, it is clear that the Veteran does not have ankylosed ankle joints, does not have malunion of either the os calcis or astragalus in either ankle, has never had an astragalectomy, and does not have a diagnosis of degenerative arthritis.  Moreover, the Veteran's lay statements at the VA examinations and in the VA treatment records show that while the Veteran had some small degree of limitation of motion in February 2012 and December 2016; the disability created by his service-connected ankle sprains is largely manifested by pain, swelling, and painful motion.  

Based on the foregoing, the Board finds that the Veteran is entitled to an initial 10 percent evaluation for right and left ankle sprains.  However, the preponderance of the evidence is against a higher evaluation at any point during the appellate period.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the Veteran or reasonably raised by the evidence of record).  


ORDER

The reduction in the disability rating for service-connected right ankle sprain from 10 percent to noncompensable, effective May 3, 2013, was improper, and the 10 percent evaluation is restored.  

The reduction in the disability rating for service-connected left ankle sprain from 10 percent to noncompensable, effective May 3, 2013, was improper, and the 10 percent evaluation is restored.  

Entitlement to an initial rating in excess of 10 percent for right ankle sprain is denied.

Entitlement to an initial rating in excess of 10 percent for left ankle sprain is denied.


REMAND

As discussed above, the Board remanded this case in May 2015 for obtaining VA treatment records and affording the Veteran with more recent VA examinations.  As listed above, the Veteran attended a VA examination for his ankle sprains, but the AOJ ultimately did not schedule the Veteran with examinations for his left hip strain or his tension headaches.  The record indicates difficulty scheduling these examinations due to the Veteran's incarceration.  However, the record does not indicate whether the AOJ followed the guidelines involved with providing VA examinations to incarcerated Veterans.  Therefore, remand is required for further attempts to schedule these examinations, including by following the guidelines regarding incarcerated Veterans if necessary.  

The Court has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual (Manual) also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the RO and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.F.2.d.

The examination for the Veteran's left hip strain should also record the Veteran's range of motion upon weight bearing, and under both active and passive conditions.  Correia, 28 Vet. App. 158.  

As the Veteran has claimed TDIU based on an inability to work due to his service-connected disabilities, this issue is inextricably intertwined with the issues remaining on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, on remand, the AOJ should update Veteran's VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records, to include any records from the Hampton VAMC for treatment since December 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected tension headaches.  

IN LIGHT OF THE VETERAN'S INCARCERATION, THE FOLLOWING OPTIONS SHOULD BE CONSIDERED: (I) ATTEMPTING TO ARRANGE TRANSPORTATION OF THE VETERAN TO A VA FACILITY FOR EXAMINATION; (II) CONTACTING THE CORRECTIONAL FACILITY AND HAVING THEIR PERSONNEL CONDUCT AN EXAMINATION ACCORDING TO VA EXAMINATION WORKSHEETS; OR (III) SENDING A VA EXAMINER TO THE CORRECTIONAL FACILITY TO CONDUCT THE EXAMINATION.  SEE BOLTON V. BROWN, 8 VET. APP. 185 (1995). 

THE AOJ SHOULD TAKE ALL REASONABLE MEASURES TO SCHEDULE THE VETERAN FOR THE EXAMINATION REQUESTED AND CONFER WITH THE PRISON AUTHORITIES TO DETERMINE WHETHER THE VETERAN MAY BE ESCORTED TO A VA MEDICAL FACILITY FOR EXAMINATION.  SEE M21-1, PART III.IV.3.F.2.D.  IF THAT IS NOT POSSIBLE, THE VETERAN MAY BE EXAMINED AT THE PRISON BY: (1) VHA PERSONNEL; (2) PRISON MEDICAL PROVIDERS AT VA EXPENSE; OR (3) FEE-BASIS PROVIDERS CONTRACTED BY VHA.  THE RO SHOULD DETERMINE WHICH OPTION IS THE MOST FEASIBLE AND DOCUMENT ALL ATTEMPTS TAKEN UNDER BOLTON TO SCHEDULE THE VETERAN FOR A VA EXAMINATION RELATED TO HIS CLAIMS. 

The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's tension headaches and report all signs and symptoms necessary to evaluation the disability under the Schedule for Rating Disabilities.  In particular, the examiner should state whether the Veteran suffers characteristic prostrating attacks, and comment on the frequency and severity of such attacks (i.e., averaging one in 2 months over last several months; occurring on an average once a month over last several months; or, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability).  This VA examination should further include a statement of the effect of the Veteran's migraine headaches on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected left hip strain.  

In light of the Veteran's incarceration, the following options should be considered: (i) attempting to arrange transportation of the Veteran to a VA facility for examination; (ii) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (iii) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995). 

The AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.F.2.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken under Bolton to schedule the Veteran for a VA examination related to his claims. 

The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should comment on the severity of the Veteran's left hip strain and report all signs and symptoms necessary to evaluate the disability under the Schedule for Rating Disabilities.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any form of ankylosis of the left hip.  This range of motion testing should be performed in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The examiner should further indicate whether there is malunion of the left femur with slight, moderate, or marked knee or hip disability; whether there is a fracture of the neck of the left femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion. 

The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, in addition to any disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


